Citation Nr: 0914582	
Decision Date: 04/17/09    Archive Date: 04/24/09

DOCKET NO.  03-06 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for hypertension 
secondary to service-connected depression and other service-
connected disabilities.

2.  Entitlement to service connection for heart disease 
secondary to service-connected depression and other service-
connected disabilities.


REPRESENTATION

Appellant represented by:	Minnesota Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The Veteran had active service from May 1969 to March 1973. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota, that denied entitlement to service connection for 
hypertension, as secondary to depression, and heart disease, 
including as secondary to depression and secondary to lack of 
exercise.  The Veteran presented testimony at a personal 
hearing in February 2006 before the undersigned.  The appeal 
was remanded in April 2006 for further development.  

The issue of entitlement to service connection for heart 
disease secondary to depression and service-connected 
disabilities is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


FINDING OF FACT

Resolving all reasonable doubt in the Veteran's favor, the 
competent medical evidence shows his hypertension is 
aggravated by his service-connected depression and other 
service connected orthopedic disabilities.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, 
service connection for hypertension, secondary to service-
connected depression and orthopedic disabilities is 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 
3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  In 
this case, the Board is granting the benefit sought on 
appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, any error was harmless and will not be 
further discussed.  

The Veteran seeks service connection for hypertension claimed 
as secondary to service-connected depression and other 
service-connected disabilities.  

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
With chronic disease shown as such in service, or within a 
pertinent presumption period under 38 C.F.R. § 3.307, so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  Continuity of 
symptomatology after discharge is required only where the 
condition noted during service (or in the presumption period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b).

Service connection may also be granted if the evidence shows 
that the condition was observed during service or any 
applicable presumption period and continuity of 
symptomatology was demonstrated thereafter, and if the 
evidence includes competent evidence relating the current 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488 (1997); 38 C.F.R. § 3.303(b).

To prevail on the issue of service connection, there must be 
medical evidence of (1) a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury.  Hickson 
v. West, 12 Vet. App. 247 (1999).

Where a veteran served continuously for 90 days or more 
during a period of war or after December 31, 1946, and 
specified diseases to include hypertension become manifest to 
a degree of 10 percent within one year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. § 1101, 1112, 1113 (West 2002); 38 
C.F.R. § 3.307, 3.309 (2008).

When a disability is not initially manifested during service 
or within an applicable presumption period, direct service 
connection may nevertheless be established by evidence 
demonstrating that the disability was in fact incurred or 
aggravated during the veteran's service.  38 U.S.C.A. § 
1113(b); 38 C.F.R. § 3.303(d).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  38 C.F.R. § 3.310 (2008).  Secondary service 
connection is also permitted based on aggravation.  
Compensation is payable for the degree of aggravation of a 
non-service- connected disability caused by a service-
connected disability.  38 C.F.R. § 3.310; Allen v. Brown, 7 
Vet. App. 439 (1995).  A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between the disability 
and an injury or disease incurred in service.  Watson v. 
Brown, 4 Vet. App. 309 (1993).  Establishing service 
connection on a secondary basis essentially requires evidence 
sufficient to show that a current disability exists; and that 
the current disability was either caused or aggravated by a 
service- connected disability.  38 C.F.R. § 3.303, 3.310.  
Medical evidence is required to prove the existence of a 
current disability and to fulfill the nexus requirement.  
Black v. Brown, 10 Vet. App. 279 (1997).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).

The Veteran's service medical records are negative for 
complaints, findings, or diagnosis of hypertension.  At the 
Veteran's enlistment examination in May 1969, his blood 
pressure was 136/58.  At his separation examination in August 
1972, his blood pressure was 130/76.  

The Veteran claimed in January 2002 that his hypertension was 
secondary to or aggravated by his service-connected 
depression.  

At a VA heart examination in March 2005, the impression was 
hypertension, not well controlled.  The examiner provided an 
opinion that the causes of hypertension were multifactorial.  
Things such as pain, smoking, and sedentary lifestyle, could 
contribute to it, but were not the cause of it.  The 
underlying cause was vascular and while the Veteran's 
depression may aggravate it, or his pain may aggravate it, 
that was a temporary facet of hypertension and not cause or 
aggravation.  

The Veteran testified at a personal hearing in February 2006 
that he was claiming service connection for hypertension 
secondary to service-connected depression and to other 
service-connected disabilities.  He testified as to the 
effect of his service-connected orthopedic disabilities and 
the prescribed medication he takes for those disabilities on 
his hypertension.  The Veteran submitted excerpts from the 
Physician's Desk Reference, 5th Edition showing the relevant 
side effects of the medications he uses.  He also testified 
that the onset of his service-connected knee disability was 
prior to a diagnosis of hypertension.  

In October 2008, a VA physician who had previously examined 
the Veteran in March 2005 for a mental disorders examination 
reviewed the claims file and had a long discussion with the 
Veteran to bring him up to date.  In terms of causation, the 
physician believed the Veteran's hypertension had been 
aggravated by his orthopedic difficulties because of the pain 
that he had been having in both the right knee and back.  The 
VA physician stated that it was at least as likely as not 
that the Veteran's hypertension had been aggravated by his 
depression which was caused by the significant amount of pain 
he had been having in his back and his knee.  The depression 
due to the severe pain had been partially a cause of the high 
blood pressure.  The physician was unable to give an exact 
percentage.  The physician did not think that the Veteran's 
medications were doing it.  The physician did think that the 
pain which had really caused the Veteran's depression had 
been a factor in the difficulty he had.   

After a thorough review of the record, the Board concludes 
that the evidence is in equipoise as to establishing that the 
Veteran's hypertension is aggravated by his service-connected 
disabilities.  

Where neither the veteran nor the record raises the theory of 
entitlement to service connection on a direct basis, the 
Board need not sua sponte consider and discuss that theory.  
The Veteran contends that he has hypertension that is 
secondary to his service-connected depression and other 
service-connected disabilities.  He has not contended and the 
evidence does not suggest that his hypertension had its onset 
during service or in an applicable presumptive period.  
Therefore, entitlement to service connection on a direct or 
presumptive basis will not be discussed.  Robinson v. 
Mansfield, 21 Vet. App. 545 (2008).  

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible.  Competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions.  38 C.F.R. 3.159(a).  Lay 
assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

Here, VA treatment records establish that the Veteran has 
been diagnosed with hypertension and has taken medication to 
control the condition.  Thus, the evidence shows that the 
Veteran has a current disability of hypertension.  

The March 2005 examiner provided an opinion that pain could 
contribute to hypertension, but was not the cause of it.  The 
underlying cause was vascular and while the Veteran's 
depression or pain may aggravate it, this was a temporary 
facet of hypertension and not cause or aggravation.  However, 
the October 2008 VA physician's opinion was that it was at 
least as likely as not that the Veteran's hypertension had 
been aggravated by his depression, which was caused by the 
significant amount of pain he has been having in his back and 
his knee.    The March 2005 VA medical opinion appears 
primarily to be a negative medical opinion as to cause or 
aggravation.  Although the March 2005 examiner acknowledged 
that the Veteran's depression or pain might aggravate his 
hypertension, the examiner opined that was temporary and not 
cause or aggravation.  However, the October 2008 VA medical 
examiner's opinion found that the Veteran's hypertension was 
aggravated by his depression which in turn was caused by his 
service-connected orthopedic disabilities.  The October 2008 
medical opinion does not find that the Veteran's service-
connected disabilities had caused the Veteran's hypertension.  
Although the October 2008 VA examiner mentions that 
depression due to the severe pain the Veteran has had had 
been partially a cause of his high blood pressure, when 
viewed in the context of the entire paragraph, the statement 
is part of the examiner's opinion that the depression has 
aggravated the Veteran's hypertension.  

Based on the foregoing, the competent medical evidence is 
about evenly balanced for and against the claim, thus in 
equipoise, as to whether the Veteran has hypertension that is 
aggravated by his service-connected disabilities.  Therefore, 
the Board will resolved the reasonable doubt in favor of the 
Veteran.  In sum, secondary service connection is available 
for disabilities that are proximately due to or the result of 
a service-connected disability or aggravated by a service-
connected disease or injury.  38 C.F.R. § 3.310 (2008); Allen 
v.  Brown, 7 Vet. App. 439 (1995).  Accordingly, reasonable 
doubt should be resolved in favor of the Veteran and service 
connection for hypertension on the basis of aggravation 
secondary to service-connected disabilities is granted.  
Ashley v. Brown, 6 Vet. App. 52, 59 (1993); 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102. 


ORDER

Service connection for hypertension, due to aggravation by 
service-connected disabilities, is granted.  


REMAND

The Veteran seeks entitlement to service connection for heart 
disease secondary to service-connected depression and other 
service-connected disabilities which now also includes 
hypertension granted in the above decision.  He contends that 
his heart problems were secondary to depression by 
aggravation.  He also contended that his heart might be 
affected by lack of exercise due to his service-connected 
back and knee disabilities.  In addition, he had a serious 
infection, with high fever, during service and was 
hospitalized at Keesler AFB, Mississippi around 1969.  He 
felt that illness in 1969 might have affected his heart.  

The Board remanded the issue in April 2006 for the Veteran to 
undergo a VA examination to determine the nature and etiology 
of his claimed heart disease.  After a review of historical 
records and medical principles, the examiner was to provide a 
medical opinion as to whether any diagnosed cardiac disease 
had been aggravated by the Veteran's service connected 
depression or orthopedic disabilities or the medication 
prescribed for service-connected depression and/or orthopedic 
disabilities.   

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Service connection 
shall be granted on a secondary basis under the provisions of 
38 C.F.R. § 3.310(a) where it is demonstrated that a service-
connected disorder has aggravated a nonservice-connected 
disability, but in such a case the veteran may be compensated 
only for the degree of additional disability over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).

At a VA examination in October 2008, the examiner provided a 
medical opinion that the Veteran's heart disease was related 
to an abnormal aortic valve which was either congenitally 
bicuspid or secondary to rheumatic fever.  However, the 
examiner did not address whether the cardiac disease had been 
aggravated by the Veteran's service connected depression or 
orthopedic disabilities or the medication prescribed for 
service-connected depression or orthopedic disabilities.  
Compliance by the Board or the RO with remand instructions is 
neither optional nor discretionary.  Thus, this case must be 
returned for further development.  Stegall v. West, 11 Vet. 
App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Request a supplemental opinion from 
the VA physician who met with the Veteran 
in October 2008 and reviewed the claims 
file for the purpose of ascertaining 
whether it is as likely as not (50 percent 
probability or more) that the Veteran's 
cardiac disease has been aggravated by his 
service-connected disabilities or the 
medication prescribed for those 
disabilities.  The claims file must be 
reviewed and that review should be noted 
in the report.  The determination as to 
whether an additional examination is 
needed is left to the physician's 
discretion.  If that physician is no 
longer available or unable to provide the 
requested opinion, please forward this 
request for a supplemental opinion to 
another appropriate physician, with the 
option for an examination if the physician 
deems it necessary.  The physician should 
provide an opinion with adequate rationale 
as to whether it is at least as likely as 
not (50 percent or greater probability) 
that any diagnosed cardiac disorder has 
been aggravated by:  (1) the Veteran's 
service connected disabilities to include 
depression, hypertension, and orthopedic 
disabilities; or (2) the medication 
prescribed for service-connected 
depression, hypertension, or orthopedic 
disabilities.  

2.  Then, readjudicate the claim.  If the 
benefit sought on appeal remains denied, 
issue a supplemental statement of the 
case.  An appropriate period of time 
should be allowed for response.  
Thereafter, return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).



______________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


